Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4,7-9,11-15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0303925) in view of Armacost et al. (US 9,499,109), in view of Oesterling et al. (US 2012/0028580).
As per claim 1, Liu shows a vehicle monitoring system for monitoring a vehicle having at least one vehicle sensor (tire pressure sensors 14), comprising: 
a bridge integrator unit (signal conversion element 6; Fig. 1A and 1B), configured to couple with the vehicle, including a wireless data communication module (wireless data transceiver would have been obviously shown by the Bluetooth module with receiving function.  Although the invention of Liu does not show a single transceiver, however it would have been obvious at the time the invention was made to include additional transmitting function to the Bluetooth module as a single transceiver because it would be an implementation of unitary structure rather than separation-in-part and would be an implementation of choosing from a finite number of identified, predictable solutions) electrically coupled with a microcontroller (second microprocessor) and capable of wirelessly communicating data over a short-range wireless protocol (Bluetooth can be implemented as short-range wireless protocol), 
wherein the bridge integrator unit receives data existing in a first messaging format that is compatible with and used by one or more vehicle sensors (the Bluetooth signal with different format of the sensor is one type of messaging format that is compatible with and used by one or more tire sensors; Para. 22-25) via a short-range wireless protocol (Bluetooth protocol), coverts the data into a second messaging format (RF signal is a second messaging format and the conversation is according to the model code of the vehicle and a data format required by the in-vehicle central control system 18; Para. 22) that is compatible with a master control unit (in-vehicle central control system 18), and transmits the data in the second messaging format from 
The invention of Liu does not explicitly mention a trailer where the bridge integrator unit is configured to couple with and the master control unit having a telematic data transceiver capable of cellular data communications. 
In the analogous art of data communication system, Armacost shows a trailer monitoring system for monitoring a trailer (Fig. 1) having at least one trailer sensor (Fig. 4; col. 9, lines 32-55) comprising a bridge integrator unit (rear controller 406 or one of controller boards 104, 106) configured to couple with the trailer, including wireless communication capability (col. 3, lines 40-50) wherein the bridge integrator unit (rear controller 406 or one of controller boards 104, 106) receives data/message from one or more trailer sensors, converts or extracts and encodes the data/message into the communication protocol of the communication system 402 (col. 9, line 50 – col. 10, line 40) for example, the information is transmitted to the front controller board 404.  
Therefore, it would have been obvious at the time the invention was made to modify the vehicle as shown by Liu to include the trailer as suggested by Armacost, especially Armacost shows different type of vehicle can be associated with the trailer, because it would allow the monitoring system of Liu to be used in a trailer environment. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
In addition, Armacost shows a telematics data communication device capable of cellular data communications is configured to associate with a control unit (Fig. 4; col. 2, lines 65-68; col. 10, line 39- col. 11, line 33).

Oesterling shows the wireless data communication module and the telematics data communication module can be implemented as transceiver (Para. 41 and 90). 
Therefore, it would have been obvious at the time the invention was made to include the transceiver arrangement as shown by Oesterling to the wireless data communication module and telematics data communication module as suggest by Liu because it would allow bi-directional communication feature, thereby increasing the flexibility of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 2, the combined invention meets the limitation of claim and Armacost further shows a controller area network (CAN) input or an RS-232 input (col. 3, line 6; col. 6, lines 40-50; col. 8, line 35).
As per claim 3, the combined invention meets the limitation of claim and Armacost further shows a global positioning system (GPS) receiver module that generates location data (col. 11, lines 13-25).
As per claim 4, the combined invention meets the limitation of claim and Liu further shows the bridge integrator unit wirelessly receives data in the first messaging format from the trailer sensors (Para. 22-25).

As per claim 8, the combined invention meets the limitation of claim and Armacost further shows the trailer sensors further comprise a cargo load sensor or a cargo door sensor (col. 2, lines 58-60). 
As per claim 9, the combined invention meets the limitation of claim and Liu further shows the data includes location data or sensor data (Para. 22-25). Armacost further shows the data includes location data or sensor data (col. 9, lines 30-68; col. 11, lines 13-65).
As per claim 11, the combined invention meets the limitation of claim and Liu further shows the short-range wireless protocol used by the bridge integrator unit to receive data from the vehicle sensor(s) is different than the short-range wireless protocol used by the bridge integrator unit to communicate data with the master control unit (Para. 22-25).
As per claim 12, the combined invention meets the limitation of claim and Armacost further shows the master control unit comprising a telematic data transceiver configured to communicate data to a remote user interface (Fig. 4; col. 2, lines 65-68; col. 10, line 39- col. 11, line 33).
As per claims 13-15, 17-19, they are corresponded to claims 1-3, 17-19; they are therefore rejected for the similar reasons set forth. In addition, Liu further shows a local wireless network master transceiver module capable of communicating data with the bridge integrator .
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0303925) in view of Armacost et al. (US 9,499,109), in view of Oesterling et al. (US 2012/0028580), further in view of Song et al. (US 2007/0052527).
As per claims 10 and 20, the combined invention of Liu, in view of Armacost and Oesterling meets the limitation of claim and Liu shows the short-range wireless protocol comprises Bluetooth (Para. 23), but does not explicitly mention the short-range wireless protocol comprises a protocol controlled by IEEE 802.15.4.
In the analogous art of wireless protocol for vehicle environment, Song shows the short-range wireless protocol comprises a protocol controlled by Bluetooth, IEEE 802.15.4, etc. (Para. 16). 
Therefore, it would have been obvious at the time the invention was made to include IEEE 802.15.4 as suggested by Song to the Bluetooth as shown by Liu, because it would be an implementation of simple substitution of one known element for another to obtain predictable results.
 
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0303925) in view of Armacost et al. (US 9,499,109), in view of Oesterling et al. (US 2012/0028580), further in view of Carvajal (US 2016/0019497).

In the analogous art of trailer system, Carvajal shows the electronic unit (for example TCU 104) receives power from a battery that is located on the trailer (Para. 84).
Therefore, it would have been obvious at the time the invention was made to include the battery in trailer as suggested by Carvajal to the trailer of Liu in view of Armacost because it would provide individual and auxiliary battery power for the trailer system of Liu, thereby increasing the flexibility of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0303925) in view of Armacost et al. (US 9,499,109), in view of Oesterling et al. (US 2012/0028580), further in view of Piesinger (US 6,175,301).
As per claim 6, the combined invention of Liu, in view of Armacost and Oesterling meets the limitation of claim, but does not explicitly mention an enclosure with a cover and a sealing interface.  
In the analogous art of monitoring system, Piesinger shows an enclosure with a cover and a sealing interface (col. 4, lines 16-40).
Therefore, it would have been obvious at the time the invention was made to include the enclosure with cover and sealing interface as suggest by Piesinger because it would provide protection for the senor, thereby increasing the safety of the invention. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689